—Appeal from an order of the Family Court of Albany County (Duggan, J.), entered September 29, 1998, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate Danielle L. an abandoned child.
Respondent, who is currently incarcerated, is the biological father of Danielle L. (born in 1984), who has been in petitioner’s custody since December 1995. Danielle’s mother voluntarily surrendered her parental rights following this placement and, in March 1998, petitioner commenced this proceeding seeking to terminate respondent’s parental rights upon the ground that respondent had abandoned his daughter. Following a fact-finding hearing, Family Court found clear and convincing evidence that respondent had abandoned his daughter and issued an order terminating respondent’s parental rights.
On this appeal by respondent, his counsel asserts that there are no nonfrivolous issues to be raised before this Court. Upon our review of the record, the brief submitted by respondent’s counsel and the letters submitted by respondent and the Law Guardian for Danielle L., we agree. Accordingly, we affirm Family Court’s order and relieve respondent’s counsel of his assignment (see, e.g., Matter of Kaleb U., 251 AD2d 923; see also, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.